PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Owen, Keith
Application No. 16/351,048
Filed: March 12, 2019
For: PORTABLE SOLAR POWER SYSTEM


:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 21, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Rebecca E. Crandall appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 16, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 17, 2021.  A Notice of Abandonment was mailed on December 2, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment (previously filed on June 25, 2021); (2) the petition fee of $525; and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $55 extension of time fee submitted on November 22, 2021, was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 1726 for appropriate action in the normal course of business on the reply received June 25, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions